Citation Nr: 9903302	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-05 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1949 and from September 1950 to May 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for 
prostatitis.  The veteran established an increased rating of 
20 percent by means of an October 1997 rating decision, 
however, as that rating decision does not represent a total 
grant of benefits sought on appeal, this claim remains before 
the Board.

This claim was previously before the Board and was the 
subject of a December 1995 remand which requested that the RO 
locate medical records pertaining to the treatment of the 
veteran's prostatitis and that they provide him a VA 
examination to determine the extent and severity of that 
disability.  This claim was again before the Board and was 
the subject of a June 1998 remand.  The Board Member present 
at the veteran's March 1994 hearing was no longer with the 
Board, and the veteran indicated that he desired an 
additional hearing with a Board Member who would decide his 
claim.  Therefore, the claim was remanded to allow the 
veteran an opportunity for that hearing.  The above listed 
development has been completed, and this claim is again 
before the Board.

The Board notes that the October 1997 rating decision also 
denied entitlement to special monthly compensation for the 
loss of use of a creative organ as a result of the veteran's 
prostatitis.  The veteran, at his October 1998 
videoconference hearing before the undersigned, expressed 
disagreement with that decision.  However, he has not been 
issued a statement of the case, nor has he perfected an 
appeal on that issue.  Therefore, that issue is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's prostatitis is productive of nocturia of 
five times per night.


CONCLUSION OF LAW

The criteria for an entitlement to an increased rating, of 40 
percent, but not greater, for prostatitis are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his service-connected prostatitis 
is more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and an increased rating of 40 percent, but not 
greater, is granted.

The veteran established service connection for prostatitis by 
means of an October 1963 rating decision, which assigned a 
noncompensable disability rating.  The veteran established 
entitlement to a 10 percent rating by means of a November 
1987 rating decision.  That rating was continued by a June 
1993 rating decision, which is the subject of this appeal.  
The veteran established an increased rating of 20 percent by 
means of an October 1997 rating decision, however, as that 
rating decision does not represent a total grant of benefits 
sought on appeal, this claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are evaluated 
pursuant to the criteria found in Diagnostic Code 7527 of the 
Schedule.  38 C.F.R. § 4.115b (1998).  Under those criteria, 
prostatitis may be evaluated as a voiding dysfunction or 
urinary tract infection, whichever is predominant.

A rating of 20 percent is warranted for voiding dysfunction 
where the evidence shows continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day.  A 40 
percent rating is warranted where the evidence shows that 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent rating is warranted where 
the evidence shows continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a (1998).  Voiding 
dysfunctions may also be rated for urinary frequency.

A rating of 30 percent is warranted for urinary tract 
infection where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  The Schedule does not provide a rating 
in excess of 30 percent for that disability.  38 C.F.R. 
§ 4.115a (1998).  

The Board notes that the veteran's prostatitis may also be 
rated for urinary frequency.  A 20 percent rating for urinary 
frequency is warranted where the evidence shows daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night.  A 40 percent rating for 
urinary frequency is warranted where the evidence shows 
daytime voiding interval of less than one hour, or; awakening 
to void five or more times per night.  The Schedule does not 
provide a rating in excess of 40 percent for urinary 
frequency.  38 C.F.R. § 4.115a (1998).

The criteria for evaluation of genito-urinary disabilities 
were amended during the pendency of the veteran's appeal.  
See 59 Fed. Reg. 2527 (Jan. 18, 1994); 59 Fed. Reg. 14,567 
(March 29, 1994); 59 Fed. Reg. (Sep. 8, 1994).  Pursuant to 
the criteria for the rating of genito-urinary disabilities, 
prostate gland injuries, infections, hypertrophy, or post-
operative residuals were rated pursuant to the criteria for 
chronic cystitis, depending on functional disturbance of the 
bladder pursuant to Diagnostic Code 7527.  Pursuant to the 
criteria for evaluation of chronic cystitis, found in 
Diagnostic Code 7512, a 40 percent rating contemplated severe 
chronic cystitis, with urination at intervals of one hour or 
less, with contracted bladder.  A 60 percent rating 
contemplated chronic cystitis where incontinence existed, 
requiring the constant wearing of an appliance.  38 C.F.R. 
§ 4.115a, Diagnostic Codes 7512, 7527 (1988).

The United States Court of Veterans Appeals has held that for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in previously in effect, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.

The Board notes that the veteran's July 1997 VA examination 
reported his frequency of nocturia as four to five times in 
one place, while the frequency of urination was reported 
elsewhere in the same report as "nocturia 5-6 times."  That 
report also noted that the veteran did not actually have any 
incontinence.  He complained that he had some post-voiding 
dribbling and that sometimes his underwear was slightly wet.  
He did not wear any pads or appliances.

The veteran also offered credible testimony at his October 
1993 hearing before the undersigned that he urinated as many 
as nine times during the day and usually five to six times 
per night.  He stated that he wore a pad sometimes, which 
required changing twice per day.

The Board finds, giving the veteran the benefit of the doubt, 
that the veteran's prostatitis is productive of his awakening 
to void five or more times per night.  That level of urinary 
frequency warrants a rating of 40 percent pursuant to the 
criteria currently in effect for evaluation of genito-urinary 
disabilities.  However, the Board notes that the veteran does 
not use any appliance and when he does use absorbent 
materials they are changed twice per day.  An increased 
rating would only be warranted where the absorbent materials 
were changed more than four times per day.  Thus, he does not 
meet the criteria for a rating of 60 percent pursuant to the 
criteria for voiding dysfunction currently in effect.

The Board finds that the criteria for entitlement to a rating 
greater than 40 percent are not met pursuant to the criteria 
for evaluation previously in effect for the evaluation of 
genito-urinary disabilities.  The Board notes that the 
evidence does not show that incontinence existed, requiring 
the constant wearing of an appliance, which was required for 
a rating greater than 40 percent pursuant to the criteria 
previously in effect for the rating of that disability.

The Board notes that the veteran has also claimed that he has 
penile pain and impotence as a result of his prostatitis.  
The July 1997 VA examination found that those symptoms were 
not the result of his prostatitis, and thus the Board has not 
considered that symptomatology in the rating of the veteran's 
disability.

Accordingly, the Board finds that the evidence supports the 
veteran's claim of entitlement to an increased rating of 40 
percent, but not greater, for prostatitis, and the veteran's 
claim is granted to that extent, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (1998).


ORDER

Entitlement to an increased rating of 40 percent, but not 
greater, for prostatitis, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

